Citation Nr: 0942750	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-06 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability.

2.  Entitlement to service connection for a heart disability. 

3.  Entitlement to service connection for arthritis. 

4.  Entitlement to service connection for a disability of the 
hands and feet, to include residuals of frostbite. 

5.  Entitlement to service connection for a bilateral eye 
disability. 

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for a bilateral leg 
disability, claimed as "leg problems." 

8.  Entitlement to service connection for a leg rash. 

9.  Entitlement to service connection for gout. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1943 to December 1945 and from February 1946 to 
April 1958.  The evidence of record indicates that the 
Veteran served in Korea during the Korean conflict and in 
Italy during World War II.  The Veteran has been awarded the 
Combat Infantry Badge and a Bronze Star.  He was a prisoner 
of war (POW) from February 10, 1945 to April 29, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which, in part, denied service 
connection for the disabilities listed on the title page.  
The Veteran initiated an appeal of this decision and 
requested de novo review by a Decision Review Officer (DRO).  
The DRO issued a statement of the case (SOC) in February 2006 
that continued the denial of his claims.  The Veteran's 
appeal was perfected with the timely submission of his 
substantive appeal (VA Form 9) in March 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Remanded issues

The issue of entitlement to service connection for gout is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.  The Veteran will be notified if further 
action is required on his part.  

Issues not on appeal

In the above-mentioned January 2005 rating decision, the RO 
granted service connection for bilateral hearing loss and 
hypertension.  A 10 percent disability rating was assigned 
for each disability.  The Veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The Veteran is a former prisoner of war who was detained 
for more than 30 days.

2.  The competent evidence of record does not support a 
finding that a relationship exists between the Veteran's 
prostate disability and his military service.

3.  The competent evidence of record does not support a 
finding that a relationship exists between the Veteran's 
heart disability (sinus bradycardia, atrioventricular block 
and right bundle branch block) and his military service.

4.  The Veteran has osteoarthritis of the right knee which 
has manifested to a 10 percent degree.

5.  The Veteran has osteoarthritis of the left knee which has 
manifested to a 10 percent degree.

6.  The Veteran has peripheral neuropathy of the right foot 
which has manifested to a 10 percent degree.

7.  The Veteran has peripheral neuropathy of the left foot 
which has manifested to a 10 percent degree.

8.  The competent evidence of record does not support a 
finding that a relationship exists between the Veteran's 
bilateral eye disabilities and his military service.

9.  The competent evidence of record does not support a 
finding that tinnitus currently exists.

10.  The competent evidence of record does not support a 
finding that a relationship exists between a bilateral leg 
disability and his military service.

11.  The competent evidence of record does not support a 
finding that a relationship exists between the Veteran's leg 
rash and his military service.


CONCLUSIONS OF LAW

1.  A prostate disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  A heart disability (sinus bradycardia, atrioventricular 
block and right bundle branch block) was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009)

3.  Right knee osteoarthritis is presumed to have been 
incurred as a result of the Veteran's POW status. 38 U.S.C.A. 
§§ 1110, 1116, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

4.  Left knee osteoarthritis is presumed to have been 
incurred as a result of the Veteran's POW status. 38 U.S.C.A. 
§§ 1110, 1116, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

5.  Peripheral neuropathy of the right foot is presumed to 
have been incurred as a result of the Veteran's POW status.  
38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

6.  Peripheral neuropathy of the left foot is presumed to 
have been incurred as a result of the Veteran's POW status.  
38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

7.  A bilateral eye disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

8.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

9.  A bilateral leg disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

10.  A leg rash was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a 
prostate disability; a heart disability; arthritis; a 
disability of the hands and feet, to include residuals of 
frostbite; a bilateral eye disability; tinnitus; a bilateral 
leg disability, claimed as "leg problems;" and a leg rash.  
As discussed elsewhere in the decision, the issue of 
entitlement to service connection for gout is being remanded 
for further development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated October 22, 2004, April 4, 2006, April 12, 2007, and 
August 23, 2007.  Specifically, in the October 2004 letter, 
the RO included a request for evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service."   See page 7. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
October 2004 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"[r]elevant records from any Federal agency.  This may 
include medical records from the military, VA Medical Centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration."  With respect to 
private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The October 2004 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The Veteran was provided notice pursuant to the 
Dingess decision in the  April 4, 2006.
 
In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the VA has obtained 
portions of the Veteran's service treatment records and 
service personnel records, VA outpatient medical records, 
private treatment records, and provided him multiple VA 
examinations.  
 
As noted above, the Veteran's complete service treatment 
records are not associated with the claims folder. The record 
indicates that service records pertaining to the Veteran's 
second period of service were destroyed in a July 1973 fire 
at the National Personnel records Center (NPRC) in St. Louis, 
Missouri.  After review of the entire record, the Board 
believes that any further search would be an exercise in 
futility.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in November 
2004, September 2006 and February 2008.  The reports of these 
examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations, and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board, 
therefore, concludes that the examinations are adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009).  The Veteran 
and his representative have not contended otherwise. 

While the Board observes that the November 2004 VA eye 
examination report does not indicate that the examiner 
reviewed the Veteran's claims folder, the Board had 
determined that such a lack of review has not resulted in any 
prejudice to the Veteran.  Indeed, the Court has recently 
held that claims file review, as it pertains to obtaining an 
overview of the claimant's medical history, is not a 
requirement for medical opinions.  The Court further noted 
that "imposing on a physician a requirement that he read a 
compilation of documents that can run to thousands of pages 
(many of which, as noted above, are often irrelevant to the 
issue before the physician) in order that his or her opinion 
not be summarily discounted, has no inherent value to the 
probity of the opinion."  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).; see also Snuffer v. Gober, 10 Vet. 
App. at 403-04 [holding that review of claims file was not 
required where it would not change the objective and 
dispositive findings made during a medical examination].  In 
this case the November 2004 VA examination report is the only 
medical document to address the Veteran's eyes.  The only 
other mention of the Veteran's eyes comes from a May 2005 VA 
treatment record that documents the Veteran denying any 
vision difficulty.  Based on the absence of medical records 
discussing the Veteran's eyes in the claims folder, the Board 
finds that remanding the Veteran's case for an additional 
medical opinion would be a useless expenditure of scare VA 
medical and adjudicative resources, and would perpetuate 
"the hamster-wheel reputation of veterans law".  See Coburn 
v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., 
dissenting).  See also Counts v. Brown, 6 Vet. App. 473, 478-
9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
[VA's duty to assist is not a license for a "fishing 
expedition"].

The evidence of record indicates that the Veteran is 
receiving Supplemental Security Income (SSI) from the Social 
Security Administration (SSA).  See an April 2007 VA 
treatment note.   VA's duty to assist thus includes the 
responsibility to obtain any relevant records from the SSA.  
38 U.S.C.A. § 5103A(c)(3) (West 2002); Voerth v. West, 13 
Vet. App. 117, 121 (1999).  In this case, the record is 
unclear whether the Veteran is in receipt of SSA income for 
disability or retirement benefits (the Veteran is currently 
86 years old).  Moreover, the Veteran has not argued that 
these records are pertinent to the present appeal.  
Therefore, the Board finds that the SSA records are not 
pertinent or relevant to the Veteran's claims and, as such, 
there is no violation of the duty to assist by VA in this 
regard.  See Loving v. Nicholson, 19 Vet. App. 96 (2005); cf 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Thus, obtaining these 
records is not necessary in order to render a decision on the 
present claims. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).

Service connection - POW presumptions

Service connection on a presumptive basis is available for 
former POWs who developed hypertensive vascular disease, 
organic residuals of frostbite (if it is determined that the 
veteran was interned in climatic conditions consistent with 
the occurrence of frostbite), and posttraumatic 
osteoarthritis if manifest to a degree of 10 percent or more 
at any time after discharge.  No minimum period of internment 
is required.  See 38 C.F.R. § 3.309(c) (2009).   Pursuant to 
38 C.F.R. § 3.309(c)(2), if the Veteran is a former prisoner 
of war who was detained for no less than 30 days the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after release from 
service: malnutrition (including optic atrophy associated 
with malnutrition) and peripheral neuropathy (except where 
directly related to infectious causes).

1.  Entitlement to service connection for prostate 
disability.

Analysis 

With respect to Hickson element (1), the evidence of record 
indicates that the Veteran takes Terazosin for his prostate.  
See a November 15, 2006 VA treatment record.  While the 
record does not include a diagnosis of a prostate disability, 
based on the Veteran's proscribed medication, the Board finds 
that a current disability has arguably been demonstrated.  

With respect to Hickson element (2), the Board will 
separately address in-service injury and disease. 

Concerning in-service disease, the Veteran's service 
treatment records from his first period of service do not 
document any complaints or treatment for a prostate 
disability.  As alluded to above, service treatment records 
from the Veteran's second period of service have been 
destroyed by a fire.  He has not, however, submitted or 
identified any evidence of an in-service diagnosis of a 
prostate disability.  In fact, the first evidence of a 
prostate disability comes from the above-described medication 
record which was created nearly fifty years after the Veteran 
separated from service.  

Concerning in-service injury, the record is pertinently 
absent of any indication that the Veteran incurred an injury 
during his military service pertaining to his prostate, nor 
has he contended otherwise.  

In short, the Board finds that a prostate injury or disease 
did not occur during military service.  Hickson element (2) 
has not been met, and the Veteran's claim fails on this basis 
alone. 

For the sake of completeness, the Board will discuss the 
remaining Hickson element.  See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide a 
claim in the alternative].

In the absence of an in-service disease or injury, it follows 
that Hickson element (3), or medical nexus, is necessarily 
lacking.  Indeed, the evidence of record does not include any 
medical statement attempting to link a prostate disability to 
the Veteran's military service. 

To the extent that the Veteran contends that a medical 
relationship exists between his claimed disability and his 
military service, his lay opinion is entitled to no weight of 
probative value.  See Espiritu, supra.  Any such statement 
offered in support of the Veteran's claim by him does not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis also.





Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a prostate disability, as Hickson elements (2) and (3) have 
not been met.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to service connection for a heart disability. 

Analysis

As an initial matter the Board notes that the Veteran was 
granted service connection for hypertension in the January 
2005 rating decision.  His remaining diagnosed heart 
disabilities include sinus bradycardia, atrioventricular 
block and right bundle branch block.  These are not 
disabilities subject to presumptive service connection under 
38 C.F.R. § 3.309.  While the Board is cognizant that 
complications of atherosclerotic heart disease or 
hypertensive vascular disease are included with the 
presumptions applicable to prisoners of war, as discussed 
below, the Veteran's heart disabilities are the result of a 
primary degenerative disease of the conduction system found 
in the elderly called Lev's disease.  See February 2008 VA 
examination report.  There is no competent evidence 
indicating that such are related to his service-connected 
hypertension and the Veteran has not so alleged.

Having determined that the Veteran's heart disabilities are 
not subject to the regulations governing presumptive service 
connection, the Board will now consider service connection 
without reference to the prisoner of war regulations.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

With respect to Hickson element (1) the Veteran has been 
diagnosed with sinus bradycardia, atrioventricular block and 
right bundle branch block.  Hickson element (1) has therefore 
been satisfied. 

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury. 

Concerning in-service disease, the Veteran's service 
treatment records do not indicate that he was ever diagnosed 
with a heart disability during service.  Nor has the VA 
received any evidence indicating that the Veteran's heart 
disabilities are related to his military service.  In fact, 
the medical evidence indicates that these disabilities 
developed in 2001, more than 40 years after the Veteran 
separated from service.  See a September 2007 VA cardiology 
treatment report. 

Concerning in injury, the record is pertinently absent of any 
indication that the Veteran incurred a cardiovascular injury 
during his military service, nor has he contended otherwise.  
Accordingly, Hickson element (2) has not been met and the 
Veteran's claim fails on this basis alone.

In the absence of an in-service disease or injury, it follows 
that Hickson element (3), or medical nexus, is necessarily 
lacking.  Indeed, as alluded to above, the February 2008 VA 
examiner stated that "on clinical examination, there is no 
evidence of left ventricular hypertrophy suggesting 
hypertensive cardiovascular disease.  In [its] absence, it is 
more likely than not that [the Veteran's disabilities] 
reflect a primary degenerative disease of the conduction 
system found in the elderly called Lev's disease."  The VA 
examiner concluded that the Veteran's current problems were 
less likely than not at this advanced stage related to 
service or hypertensive heart, but more likely than not a 
primary aging conduction abnormality.

The Board is aware that the September 2007 VA cardiologist 
stated that the Veteran's sinus bradycardia, atrioventricular 
block and right bundle branch block were "probably" due to 
hypertensive heart disease or Lev's disease.  However, unlike 
the February 2008 VA examiner, the physician did not provide 
any rationale for his opinion.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  In addition, the Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) [medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim.]  
Accordingly, the Board places no probative weight on this 
medical opinion.

To the extent that the Veteran contends that a medical 
relationship exists between his heart disabilities and 
service, any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu, supra.

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a heart disability, as Hickson elements (2) and (3) have not 
been met.  The benefit sought on appeal is accordingly 
denied.

3.  Entitlement to service connection for arthritis. 

Analysis

With respect to Hickson element (1), the Veteran has been 
diagnosed with osteoarthritis of the knees as noted in 
numerous VA treatment records. 

With respect to Hickson element (2) the Board will separately 
address in-service disease and injury. 

With respect to in-service disease, the Veteran's service 
treatment records do not indicate that he was ever diagnosed 
with arthritis during service or within the one year 
presumptive period after service.  Nor does he contend 
otherwise. 

Concerning in-service injury, the Veteran's status as a 
prisoner of war is not in dispute.  As discussed above, his 
posttraumatic osteoarthritis is a disease subject to a 
presumption of service connection for prisoners of war.  
See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(c) (2009).  
Accordingly, Hickson element (2) has been satisfied with 
respect to in-service injury.

With respect to element (3), medical nexus, posttraumatic 
osteoarthritis is presumed to be service connected when a 
Veteran is a former prisoner of war.  See 38 C.F.R. § 
3.309(c) (2009).  While that the Veteran has been diagnosed 
with osteoarthritis and not posttraumatic osteoarthritis, the 
Board observes that traumatic arthritis and osteoarthritis 
are not mutually exclusive disabilities.  To wit, 
posttraumatic osteoarthritis is a form of osteoarthritis.  
See The Merck Manual of Diagnosis and Therapy, Section 4, 
Chapter 34, page 295 (18th Ed. 2006).  There is of record no 
medical evidence which serves to rebut the presumption of 
service connection found in 38 C.F.R. § 3.309.  Element (3), 
medical nexus, has accordingly been satisfied on a 
presumptive basis.

The next inquiry is whether the Veteran's osteoarthritis has 
manifested to a degree of 10 percent or more.  See 38 C.F.R. 
§ 3.309 (c) (2009).  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, arthritis due to trauma, substantiated by X-ray 
findings, is rated as degenerative arthritis.  Diagnostic 
Code 5003, in turn, evaluates disabilities based on the 
degree of limitation of motion under the appropriate 
Diagnostic Codes. When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  The evidence shows that 
the Veteran has complained of knee pain, tenderness, and 
decreased range of motion.  Accordingly, service connection 
for the right and left knee is warranted.  

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the criteria for service connection for 
right and left knee osteoarthritis have been met.  



4.  Entitlement to service connection for a disability of the 
hands and feet, to include frostbite residuals. 

With respect to Hickson element (1), the Veteran has been 
diagnosed with gout in his hands and mild peripheral 
neuropathy in his feet.  See the November 2004 and September 
2006 VA examination reports.  Hickson element (1) has 
therefore been satisfied. 

With respect to Hickson element (2) the Board will separately 
address in-service disease and injury. 

Concerning in-service disease, the Veteran's service 
treatment records do not indicate that he was ever diagnosed 
with peripheral neuropathy or gout during service.  Nor does 
he contend otherwise. 

Concerning in-service injury, the Veteran was a prisoner of 
war from February 1945 to April 1945.  He has alleged cold 
exposure.  See the November 2004 VA examination.  
Accordingly, the Board finds that an in-service injury has 
been demonstrated. 

With respect to Hickson element (3), while organic residuals 
of frostbite are subject to a presumption of service 
connection for prisoners of war, the September 2006 VA 
examiner found that the Veteran's mild neuropathy of the feet 
is not related to cold exposure based on the lack of any cold 
sensitivity, burning pain or numbness in his feet.  
Similarly, the November 2004 VA examiner stated that there 
was no evidence of cold-related peripheral neuropathy in the 
Veteran's upper and lower extremities.  

In this case, the Board finds that the September 2006 VA 
examiner's opinion is competent medical evidence sufficient 
to rebut the presumption of service connection for frostbite 
residuals.

Notwithstanding the September 2006 VA examiner's opinion, the 
Board notes that peripheral neuropathy (except where directly 
related to infectious causes) is one of the presumptive 
conditions listed under 38 C.F.R. § 3.309(c)(2).  Since there 
is no evidence of record suggesting that the Veteran's 
peripheral neuropathy of the feet is due to an infectious 
cause, the Board finds that Hickson element (3) has been 
satisfied with respect to in-service injury of the Veteran's 
feet.

(With respect to element (3) and the Veteran's hands, the 
medical evidence of record does not address the relationship 
between the diagnosed gout and his cold exposure as a 
prisoner of war.  As discussed in more detail below, the 
Board is remanding the issue of entitlement to service 
connection for gout for additional development.)

The Board will now determine whether the Veteran's peripheral 
neuropathy has manifested to a degree of 10 percent or more.  
See 38 C.F.R. § 3.309 (c)(2).  Under 38 C.F.R. § 4.124a, 
which addresses diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at the most, the moderate degree.  
Diagnostic Code 8521 states that an evaluation of 10 percent 
is assigned for mild incomplete paralysis.  38 C.F.R. § 
4.124a , Diagnostic Code 851.  A 20 percent rating requires 
moderate incomplete paralysis, and a 30 percent rating 
requires severe incomplete paralysis of the external 
popliteal nerve.  Id.  A 40 percent evaluation requires 
complete paralysis of the external popliteal nerve, 
manifested by foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  Id.  

The September 2006 VA examiner noted very mild peripheral 
neuropathy in the feet which included stocking-type 
distribution, decrease in vibratory sense with some atrophic 
skin changes with loss of hair and smoothing of the skin, and 
diminished ankle jerks.  Accordingly, service connection for 
right and left foot peripheral neuropathy is established. 


Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the criteria for service connection for 
right and left foot peripheral neuropathy have been met.  

5.  Entitlement to service connection for a bilateral eye 
disability.

With respect to Hickson element (1), the Veteran has been 
diagnosed with decreased visual acuity, cataracts, and a 
lamellare macular hole vs. a pseudohole in both eyes.  See 
the November 2004 VA examination.  (Decreased visual acuity 
is not a disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303(c), 4.9 (2009).  VA regulations specifically prohibit 
service connection for refractive errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 
1990)).  Accordingly, Hickson element (1) has been satisfied. 

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury.

Concerning in-service disease, the Veteran's service 
treatment records do not indicate that he was ever diagnosed 
with cataracts, lamellare macular hole, or a pseudohole 
during service.  Nor has the VA received any evidence 
indicating that the Veteran's eye disabilities are related to 
his military service.  In fact, the first evidence of the 
Veteran having visual difficulty comes from the November 2004 
VA examination. 

Concerning in-service injury, the record is pertinently 
absent of any indication that the Veteran incurred an eye 
injury during his military service, nor has he contended 
otherwise. 

With respect to Hickson element (3), while optic atrophy 
associated with malnutrition is a disability subject to 
presumption service connection, the January 2004 VA examiner 
specifically stated that the Veteran's eye disabilities are 
not due to malnutrition secondary to captivity.  Nor is there 
any evidence of record that indicates otherwise.  
Accordingly, the presumption defined in section 3.309 does 
not apply.  

In the absence of an in-service disease or injury, it follows 
that Hickson element (3), or medical nexus, is necessarily 
lacking.  Indeed, the evidence of record does not include any 
competent statements attempting to link the Veteran's 
currently diagnosed eye disabilities to his military service. 

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
an eye disability, as Hickson elements (2) and (3) have not 
been met.  The benefit sought on appeal is accordingly 
denied.

6.  Entitlement to service connection for tinnitus. 

Analysis

With respect to the tinnitus claim and Hickson element (1), 
there is no medical evidence indicating that the Veteran has 
tinnitus.  During the November 2004 VA examination, the 
Veteran specifically denied having tinnitus.   

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim, i.e., a competent 
medical diagnosis of tinnitus.  He has failed to do so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

While the Veteran is certainly competent to testify to the 
existence of tinnitus, the Board cannot ignore the fact that 
he specifically denied the existence of tinnitus while 
pursuing his service connection claim, especially during his 
audiological VA examination.  Moreover, the Veteran has not 
submitted any statements describing tinnitus or when he first 
experienced ringing in his ears.  To the extent that the 
Veteran's claim, by itself, is a statement alleging the 
existence of tinnitus, in light of the negative medical 
records and VA examination report, the Board finds any 
implied statement to be self serving and lacking in 
credibility.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met for the Veteran's tinnitus 
claim, and the claim fails on this basis alone.

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to Hickson element (2), there is no evidence of 
tinnitus in service. With respect to in-service injury, the 
Veteran has reported in-service acoustic trauma from 
artillery fire and explosions.  See the November 2004 VA 
examination report.  His service personnel records indicate 
that he served as a rifleman and was awarded the combat 
infantry badge.  Based on the Veteran's military occupational 
specialty and service decorations, in-service acoustic trauma 
appears plausible.  Element (2) has arguably been satisfied. 

With respect to element (3), in the absence of a current 
diagnosis of tinnitus, it follows that a medical nexus is 
also lacking.  Such is the case here.  A review of the record 
reveals that the Veteran has not submitted medical evidence 
attempting to link his in-service acoustic trauma to a 
diagnosis of tinnitus.  Accordingly, Hickson element (3), 
medical nexus, has not been satisfied, and the Veteran's 
claim fails on this basis as well.

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
tinnitus, as Hickson elements (1) and (3) have not been met.  
The benefit sought on appeal is accordingly denied.

7.  Entitlement to service connection for a bilateral leg 
disability, claimed as leg problems. 

Analysis 

With respect to Hickson element (1), the Veteran has been 
diagnosed with peripheral neuropathy of the feet and 
osteoarthritis of the knees.  As discussed above, the Board 
has granted service connection for these disabilities.  To 
readjudicate these disabilities under a different heading 
would result in improper pyramiding.

While the medical evidence of record indicates that the 
Veteran has complained of knee pain, there is no evidence 
indicating that the Veteran has a disability of the legs 
outside of the already diagnosed, and adjudicated, peripheral 
neuropathy and osteoarthritis.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) [symptoms, such as pain, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].

As previously mentioned, the Board is required to provide a 
medical examination or obtain a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Given the lack of evidence describing a 
disability other than one for which service-connected has 
already been granted, the Board finds that an examination or 
medical opinion is not necessary.  

The Veteran has been accorded ample opportunity to present 
medical evidence in support of her claim and has failed to do 
so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  The Court has held that "[t]he duty to assist is 
not always a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  As the Court has stated: "VA's . . . 'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met for the Veteran's leg claim, and 
it fails on this basis alone.

With respect to Hickson element (2), the Veteran's service 
treatment records do not document any complaints or treatment 
for a leg disability.  His December 1945 separation 
examination did not reveal any leg disabilities.  Nor are 
there any post-service treatment records describing a leg 
injury that developed during service. 
Accordingly, the Board finds that a bilateral leg disability 
injury or disease did not occur during military service.  
Hickson element (2) has not been met, and the Veteran's claim 
fails on this basis alone. 

In the absence of a current disability and an in-service 
disease or injury, it follows that Hickson element (3), or 
medical nexus, is necessarily lacking.  Indeed, the evidence 
of record does not include any medical statement attempting 
to link a bilateral leg disability to the Veteran's military 
service. 

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a bilateral leg disability, as Hickson elements (1), (2) and 
(3) have not been met.  The benefit sought on appeal is 
accordingly denied.

8.  Entitlement to service connection for a leg rash.

Analysis

With respect to the Veteran's leg rash claim, while the 
record does not contain a diagnosis of a skin rash, the 
Veteran is considered competent to establish such a diagnosis 
since a rash is a condition capable of identification by a 
lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Hickson element (1) is met. 

With respect to Hickson element (2), service treatment 
records from the Veteran's first period of service do not 
document any complaints or treatment for a rash.  While the 
Veteran is competent to testify that he developed a rash 
during his second period of service, he has not done so.  In 
fact, the Veteran has not submitted any statements describing 
the nature and extent of his claimed skin disability.  When 
prompted to describe when his claimed disability began in VA 
Form 21-526, application for compensation and/or pension, the 
Veteran left the relevant section blank. 

Since the available service treatment records do not document 
a skin rash, the Board is left to assume that the Veteran is 
contending that his skin rash developed during his second 
period of service.  However, the evidence of record does not 
indicate that the Veteran has ever sought treatment for, or 
been diagnosed with, a rash on his legs.  In the half-century 
that has elapsed since the Veteran separated from service, 
there is not one single treatment record documenting a 
complaint of a skin rash.  In view of the lengthy period 
without treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  See Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that 
it was proper to consider the Veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised].

The post-service medical records are completely devoid of any 
diagnosis or treatment for a skin disability.  As such, the 
Board places greater weight of probative value on the medical 
evidence of record which fails to describe a skin disability 
than it does on the Veteran's implied statement that an in-
service skin rash occurred.  

In short, the Board finds that a rash on the legs did not 
occur during military service.  Hickson element (2) has not 
been met, and the Veteran's claim fails on this basis alone. 

In the absence of an in-service disease or injury, it follows 
that Hickson element (3), or medical nexus, is necessarily 
lacking.  Indeed, the evidence of record does not include any 
medical statement attempting to link a skin rash to the 
Veteran's military service. 

To the extent that the Veteran himself contends that a 
medical relationship exists between his claimed skin rash and 
his military service, his lay opinion is entitled to no 
weight of probative value.  See Espiritu, supra.  Any such 
statement offered in support of the Veteran's claim by him 
does not constitute competent medical evidence and cannot be 
accepted by the Board.  See also Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis also.



Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a skin rash, as Hickson elements (2) and (3) have not been 
met.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a prostate disability 
is denied. 

Entitlement to service connection for a heart disability is 
denied.

Entitlement to service connection for osteoarthritis of the 
right knee is granted.

Entitlement to service connection for osteoarthritis of the 
left knee is granted.

Entitlement to service connection for a peripheral neuropathy 
of the right foot is granted.

Entitlement to service connection for a peripheral neuropathy 
of the left foot is granted.

Entitlement to service connection for a bilateral eye 
disability is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for a bilateral leg 
disability, claimed as leg problems, is denied.

Entitlement to service connection for a leg rash is denied. 


REMAND

9.  Entitlement to service connection for gout. 

After having carefully considered the Veteran's claim, and 
for reasons expressed immediately below, the Board finds that 
this issue must be remanded for additional evidentiary 
development.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.

In this case, the evidence of record includes a current 
diagnosis of gout of the hands.  See the November 2004 VA 
examination report.  The Veteran has also described being 
exposed to cold temperatures as a prisoner of war.  Under 
these circumstances, a medical nexus opinion must be 
obtained.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
[where there is evidence of record satisfying the first two 
requirements for service connection (current disability and 
in-service disease or injury), but no competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA must obtain a 
medical nexus opinion]; see also 38 C.F.R. § 3.159(c)(4) 
(2009) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should arrange for a physician to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the Veteran's 
gout is related to his military service, 
to include exposure to cold weather.  If 
the reviewing physician finds that 
physical examination of the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.

2.  VBA should then readjudicate the 
Veteran's claim of entitlement to service 
connection for gout.  If the benefits 
sought on appeal remain denied, VBA should 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time for 
response.  The case should then be returned 
to the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


